391 S.W.2d 414 (1965)
Ex parte Melvin Lane POWERS.
No. 37597.
Court of Criminal Appeals of Texas.
April 28, 1965.
Rehearing Denied June 23, 1965.
*415 Percy Foreman, Houston, for appellant.
Frank Briscoe, Dist. Atty., Samuel H. Robertson, Jr., Asst. Dist. Atty., Houston, and Leon B. Douglas, State's Atty., Austin, for the State.
DICE, Commissioner.
Appellant, being charged in the State of Florida with the crime of murder in the first degree and in custody of the sheriff of Harris County under a fugitive warrant issued by the justice of the peace of Precinct #1 of Harris County, presented his application for writ of habeas corpus to Honorable Sam W. Davis, judge of the Criminal District Court #5 of Harris County, in which he sought his release from custody by either an order of discharge or order fixing bail.
This is an appeal from a judgment entered by Judge Davis after a hearing which, among other things, denied appellant's application for discharge and bail.
It is shown from the records in Cause No. 37,776, styled Ex parte Melvin Lane Powers, now pending before this court, that, subsequent to entry of the judgment denying the application for discharge, a demand for appellant's extradition to the State of Florida has been made by the governor of that state, and that appellant is now in custody of the sheriff of Harris County under and by virtue of an executive warrant issued by Governor John Connally, of this state, commanding his arrest and delivery to the agent of the State of Florida for return to that state.
In view of the extradition proceedings and appellant's present restraint under the executive warrant issued therein, the questions presented in this appeal from the court's judgment denying appellant's application for discharge have become moot.
Accordingly, the appeal is dismissed.
Opinion approved by the court.